 1   Michael W. Melendez (SBN 125895)
     Teri Mae Rutledge (SBN 261229)
 2   COZEN O'CONNOR
     101 Montgomery Street, Suite 1400
 3   San Francisco, CA 94104
     Tel:    415.644.0914
 4   Fax:    415.644.0978
     Email: mmelendez@cozen.com
 5           trutledge@cozen.com
 6   Attorneys for Plaintiff
     JOHNDELL HENDERSON
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                   NORTHERN DISTRICT OF CALIFORNIA
10

11   JOHNDELL HENDERSON,                                           Case No.: 3:14-cv-01857-JST

12                    Plaintiff,                                   STIPULATION AND MOTION TO STAY
                                                                   CASE SCHEDULE DEADLINES / TO
13           v.                                                    ORDER SETTLEMENT CONFERENCE

14   CAROLYN HERNANDEZ; W.L. MUNIZ, et al.                         FED. R. CIV. PROC. 16(B)(4); L.R. 16-
     ,                                                             2(D); L.R. 7-1; L.R. 7-12
15
                      Defendants.                                  Judge:           Jon S. Tigar
16

17

18           Defendants C. Hernandez, W.L. Muniz, M. Hodges and J.D. Lozano, joined by Plaintiff

19   Johndell Henderson (the “Parties”) hereby stipulate and move for the following modifications of the

20   Case Schedule pursuant to Federal Rule of Civil Procedure 16(b)(4) and Local Rule 16-2(d), for the

21   reasons set forth below.

22   I.      CIRCUMSTANCES CONSTITUTING GOOD FAITH REASONS TO MODIFY
             CASE MANAGEMENT ORDER
23

24           The Parties have both expressed interest in attempting to settle the claims in this action.

25   They seek a stay to accommodate these efforts.1 The Parties’ first settlement conference occurred

26   when the plaintiff was unrepresented.

27

28   1
         Fact discovery is not quite complete. The final deposition in this matter, of Plaintiff, was not completed due to a
         mandatory inmate count at Salinas Valley State Prison while the deposition was in progress. Counsel for the
     LEGAL\42347978\1                                           1                         CASE NO.: 3:14-CV-01857-JST
                      STIPULATION AND MOTION TO CONTINUE CASE SCHEDULE DEADLINES
 1   II.         PROPOSED STAY; REQUESTED SETTLEMENT CONFERENCE
 2               The Parties hereby stipulate, and respectfully request that the Court stay the case schedule.

 3   The Parties further hereby request the Court set a Settlement Conference to assist the parties with

 4   their efforts to negotiate and settle Mr. Henderson’s claims.

 5   III.        IN THE ALTERNATIVE: PROPOSED CASE MODIFICATION
 6               In the alternative, if the Court denies the Parties’ request for a stay, the Parties seek an

 7   approximately 60-day continuance2 of case deadlines to allow them to negotiate and settle the case:

 8                                                                           Currently                   Proposed
         Event                                                             Scheduled Date               Modification
 9
         Close of Fact Discovery                                         July 31, 2019              September 30, 2019
10
         Expert Disclosures and Opening Expert Reports Due August 16, 2019                          October 15, 2019
11
         Rebuttal Expert Disclosures & Rebuttal Reports Due September 13, 2019 November 12, 2019
12       Expert Discovery Cut-off                                        October 4, 2019            December 2, 2019
13       Summary-Judgment Deadline                                       October 25, 2019           January 13, 2019
14       Pretrial Conference Statement Due                               January 24, 2020           April 1, 2020

15       Pretrial Conference                                             January 31, 2020 at        April 17, 2020
                                                                         2:00 p.m.                  (Friday) 2:00 p.m.
16       Trial                                                           February 24, 2020          May 4, 2020
                                                                         at 8:00 a.m.               (Monday) at 8:00
17                                                                                                  a.m.
18

19   //

20   //

21   //

22   //

23   //

24

25
            defendants has estimated three hours remain for further questioning. Should the case deadlines be continued rather
26          than stayed, the fact discovery period should remain open for the purpose of completing this final deposition.

27   2
            The Summary Judgment deadline is expanded approximately 80 days to account for the end-of-year holiday season.
            All subsequent deadlines are extended approximately 70 days to better accommodate the schedule of defense
28          counsel Nasstaran Ruhparwar, who has preplanned international travel from May 25, 2020, through June 8, 2020.

     LEGAL\42347978\1                                             2   CASE NO.: 3:14-CV-01857-JST
                         STIPULATION AND MOTION TO CONTINUE CASE SCHEDULE DEADLINES
 1   Dated: August 7, 2019                      COZEN O'CONNOR
 2
                                                By: /s/ Teri Mae Rutledge
 3                                                  Michael W. Melendez
                                                    Teri Mae Rutledge
 4                                                  Attorneys for Plaintiff
                                                    JOHNDELL HENDERSON
 5

 6   Dated: August 7, 2019                      STATE OF CALIFORNIA, ATTORNEY
                                                GENERAL’S OFFICE
 7

 8                                              By: /s/ Nasstaran Ruhparwar
                                                    Xavier Becerra
 9                                                  Attorney General of California
                                                    William C. Kwong
10                                                  Supervising Deputy Attorney General
                                                    Jeffrey Fisher
11                                                  Deputy Attorney General
12                                                  Nasstaran Tara Ruhparwar
                                                    Deputy Attorney General
13                                                  Attorneys for Defendants
                                                    C. HERNANDEZ; W.L. MUNIZ; M. HODGES;
14                                                  and J.D. LOZANO

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     LEGAL\42347978\1                               3                CASE NO.: 3:14-CV-01857-JST
                        STIPULATION AND MOTION TO CONTINUE CASE SCHEDULE DEADLINES
 1                                         ECF ATTESTATION
 2           I, Teri Mae Rutledge, am the ECF User whose ID and password are being used to file this
 3   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Nasstaran Tara
 4
     Ruhparwar has concurred in this filing.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     LEGAL\42347978\1                                 4               CASE NO.: 3:14-CV-01857-JST
                        STIPULATION AND MOTION TO CONTINUE CASE SCHEDULE DEADLINES
 1                                                  ORDER
 2           Pursuant to stipulation and good cause appearing therein, the deadlines in this case are

 3   stayed pending a Settlement Conference and further order of this Court.

 4           Such Settlement Conference will take place within 120 days of the date this order is filed, or

 5   as soon thereafter as Magistrate Judge Illman’s calendar will permit. Magistrate Judge Illman will

 6   coordinate a time, place, and date for one or more settlement conferences with all interested parties

 7   or their representatives and, within fifteen days of the conclusion of all settlement proceedings, will

 8   file with the Court a report thereon.

 9           The Clerk will send Magistrate Judge Illman a copy of this order.

10           IT IS SO ORDERED.

11
            Dated: August 8, 2019
12
                                                       The Honorable Jon S. Tigar
13                                                     United States District Court
                                                       Northern District of California
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     LEGAL\42347978\1                                   5             CASE NO.: 3:14-CV-01857-JST
                        STIPULATION AND MOTION TO CONTINUE CASE SCHEDULE DEADLINES
 1                                             PROOF OF SERVICE
 2          I, the undersigned, declare that I am employed in the city of San Francisco, State of
     California. I am over the age of 18 years and not a party to the within cause; my business address
 3   is 101 Montgomery Street, Suite 1400, San Francisco, California.
 4
             On August 7, 2019, I served the following documents:
 5
                        STIPULATION AND MOTION TO STAY CASE SCHEDULE
 6                      DEADLINES / TO ORDER SETTLEMENT CONFERENCE

 7   on the following interested party(ies) in the matter of Henderson v. Hernandez, et al., U.S.D.C.
     Northern California Case No. 3:14-cv-01857-JST:
 8

 9                                                 SERVICE LIST

10     Nasstaran Tara Ruhparwar                               Counsel for Defendants,
       Jeffrey Fisher                                         Carolyn Hernandez; W.L. Muniz, M. Hodges
11
       Deputy Attorney General,                               and Jared D. Lozano
12     Correctional Law Section
       Office of the Attorney General                         Tel:     (415) 510-3567
13     455 Golden Gate Avenue, Suite 11000                    Fax:     (415) 703-5843
       San Francisco, CA 94102-7004                           Email:   Nasstaran.Ruhparwar@doj.ca.gov
14                                                                     Jeffrey.Fisher@doj.ca.gov
15

16

17                     By electronic service. Based on a court order or an agreement of the parties
                        to accept electronic service, I caused the documents to be sent to the persons
18                      at the electronic service addresses listed.

19
            I declare under penalty of perjury that the foregoing is true and correct and that this
20
     declaration was executed on August 7, 2019 at San Francisco, California.
21

22
                                                                          Andrea Mackenzie
23

24

25

26
27

28

     LEGAL\42347978\1                                     6           CASE NO.: 3:14-CV-01857-JST
                        STIPULATION AND MOTION TO CONTINUE CASE SCHEDULE DEADLINES
